internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-161992-01 date date legend entity e plan p dear this responds to the submission of date and subsequent correspondence on behalf of entity e and its plan requesting a ruling concerning the possible application of sec_457 of the internal_revenue_code_of_1986 to a number of different nonqualified_deferred_compensation nqdc plans maintained by entity e although e is currently a taxable entity e represents that it expects soon to receive a favorable determination_letter from the internal_revenue_service concerning its tax- exempt status under sec_501 of the code e as a taxable entity has in recent years established for its directors and a select group of highly compensated or key employees a number of different nqdc plans such a sec_1 a supplemental executive pension_plan an excess_benefit_plan similar to a number of corporate nqdc arrangements providing deferred_compensation benefits in excess of the sec_401 and sec_415 limitations respectively upon qualified_plan benefits an incentive compensation plan similar to other corporate deferred_bonus plans a trustees’ deferred_compensation plan resembling other corporate directors’ nqdc arrangements and plan p a stock_appreciation_right restricted equity plan discussed below all these nqdc plans specify that the amounts in the participants’ accounts are nonassignable and nontransferable in addition the supplemental executive pension_plan excess_benefit plans incentive plr-161992-01 compensation plan and trustees’ deferred_compensation plan all provide that the amounts in their participants’ bookkeeping accounts are unfunded and unsecured promises to pay in the future the nqdc provided pursuant to the plans these nqdc plans were all established after date entity e has requested this ruling to resolve whether sec_457 which imposes a number of additional requirements upon nqdc arrangements of tax-exempt entities and state and local governmental entities would upon e’s becoming a tax-exempt_entity apply to e’s nqdc plans which hitherto have been subject_to the more liberal nqdc provisions of sec_451 and the regulations thereunder e represents that its board intends to adopt a corporate resolution that freezes and bars future deferrals to its five existing nqdc plans described above upon e’s receiving a favorable determination_letter establishing its status as a tax-exempt_organization described in sec_501 the amounts in the frozen plans and the deemed earning thereon would be held and distributed in accordance with these plans’ provisions under plan p e can grant key employees either restricted_stock or stock appreciation rights sar in spun-off or outside corporate entities relating to e’s operations sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 plr-161992-01 sec_457 of the internal_revenue_code_of_1986 governs the taxation of eligible deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other that a governmental_unit exempt from tax under subtitle a of the code an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year shall not exceed the lesser_of the applicable_dollar_amount as determined under sec_457 and e dollar_figure in or percent of the participant’s includible_compensation none of e’s nqdc plans currently conforms to this or other limitations of sec_457 sec_457 provides that if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan shall be included in the participant’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 states that a person’s rights to compensation are subject_to a substantial_risk_of_forfeiture if such person’s rights are conditioned upon the future performance of substantial services by any individual the legislative_history of sec_457 must be examined to determine the appropriate tax impact upon e’s nqdc plans originally established during e’s period as a taxable entity of e’s becoming a tax-exempt_organization the house ways_and_means_committee report concerning the enactment of sec_457 states the committee believes that limitations should be imposed on the amounts of compensation that can be deferred under these arrangements and allowed to accumulate on a tax- deferred basis the committee realizes that the denial of a compensation deduction to a nontaxable entity until an amount is includible in the income of the person providing services does not act as a restraint on the amounts that nontaxable entities are willing to let employees defer as it does when a taxable entity is involved accordingly the committee believes that a percentage-of-compensation limit on amounts that can be deferred as well as an absolute dollar limitation to prevent excessive deferrals by highly-compensated employees is necessary t he denial of a compensation deduction until there is a corresponding income inclusion by a corporate plan participant places some natural restraints on the amounts of compensation that can be deferred under private plans h_r report no pincite and 1978_3_cb_227 and this indicates that a significant congressional concern when it enacted sec_457 was limiting the revenue loss that occurs when an employee defers compensation that his tax-exempt employer is unable to deduct since it pays no income_tax whereas in a corporate nqdc arrangement the revenue loss attributable to executive nqdc deferrals is offset to a significant degree by the corporate employer’s inability to currently deduct such amounts against its taxable corporate income plr-161992-01 in e’s case when unrestricted amounts were deferred into its nqdc arrangements due to its taxable status e was subject_to corporate income_taxation upon the amounts deferred however allowing e to continue unlimited deferrals in these plans under sec_451 after its conversion into a tax-exempt_entity would produce the type of revenue loss that congress intended to limit when it enacted sec_457 in thus to comply with this congressional intent that e’s plan not produce revenue losses in excess of those permitted under sec_457 e would have to freeze deferrals under its existing nqdc plans upon its becoming a tax-exempt_organization to comply with the above-discussed congressional intent e after it becomes a tax-exempt_organization would be able to allow its employees to make income_tax deferrals under a nqdc arrangement only in a plan that meets the requirements of sec_457 e’s board_of directors will adopt a resolution freezing these five plans as of the date when e receives a favorable determination_letter from the irs approving its status as an exempt_organization described in sec_501 amounts credited to the nqdc plan accounts of its employees and the earnings thereon due to deferrals made after e becomes a tax exempt_organization would be subject_to sec_457 and would have to comply with the requirements of sec_457 and the regulations thereunder for such amounts to remain tax-deferred under sec_457 until they are paid or made available in light of the documents presented and the representations made we conclude as follows provided that e adopts and implements its corporate resolution freezing and barring any additional deferrals to its five nqdc plans described in this letter after e receives a favorable determination_letter establishing its status as a tax- exempt_organization its five above-described nqdc plans will remain subject_to the nonqualified_deferred_compensation rules under sec_451 and the regulations thereunder and these five nqdc plans will not be subject_to sec_457 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the five nqdc plans discussed above and mentioned in the corporate resolution submitted on july if the plans are significantly modified other than as provided in the july corporate resolution this ruling will not necessarily remain applicable in addition no opinion is expressed concerning whether any of e’s five pre-existing nqdc plans constitutes a non-qualified deferred_compensation plan that complies with the nqdc provisions under sec_451 and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-161992-01 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert d patchell branch chief qualified_plan sec_2 office of division counsel associate chief_counsel tax exempt and government entities enclosure cc
